Citation Nr: 0831939	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-04 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for allergies.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hyperkeratosis of the feet.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the veteran's claims on appeal.  
A videoconference hearing was held before the undersigned 
Acting Veterans Law Judge in June 2007.

The issue of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a lumbar spine disorder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In June 2007, during the veteran's hearing testimony, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant that a 
withdrawal of his appeal of his claim for hypertension was 
requested.

2.  In June 2007 during the veteran's hearing testimony, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant that a 
withdrawal of his appeal of his claim for allergies was 
requested.

3.  In a decision dated July 2002, the RO denied service 
connection for hyperkeratosis of the feet.  The veteran did 
not timely perfect an appeal of this decision.

4.  The evidence received since the unappealed July 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
hyperkeratosis of the feet.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of service connection for 
hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of service connection for 
allergies, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The July 2002 decision of the RO, which denied service 
connection for hyperkeratosis of the feet, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2007).  

4.  The evidence received since the July 2002 RO decision, 
which denied service connection for hyperkeratosis of the 
feet, is not new and material and the claim for service 
connection for this disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in September 2004, May 2005, and October 2006.  
These letters informed the veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal.

The veteran was also specifically informed of the law as it 
pertains to effective dates by an October 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits for those 
claims now decided, such as obtaining medical records.  
Consequently, the duty to notify and assist has been 
satisfied, as to those claims now being finally decided on 
appeal.


Entitlement to service connection for hypertension and 
allergies.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
during his June 2007 hearing testimony, withdrew the issues 
of entitlement service connection for hypertension and 
allergies, and those withdrawals now appear in the written 
transcript of that hearing testimony.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appeals and they are dismissed.


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hyperkeratosis of the feet.

Historically, the Board notes that the veteran's claim of 
entitlement to service connection for hyperkeratosis of the 
feet was first denied in October 1995, and last finally 
denied in July 2002.  The veteran was last denied service 
connection for this condition because, while the evidence did 
show that the veteran was seen twice in service with a 
diagnosis of plantar warts, the veteran did not have a 
diagnosis of plantar warts, and no evidence had been 
presented linking the veteran's claimed keratosis to service.  
While the veteran did submit a notice of disagreement as to 
this issue, and a Statement of the Case was issued in 
February 2004, he did not perfect an appeal of this decision 
by submitting a substantive appeal subsequent to the issuance 
of the Statement of the Case.  As the veteran did not perfect 
an appeal of this decision, it is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  

Since this decision is final, the veteran's current claim of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hyperkeratosis of the feet.  The newly 
submitted evidence only continues to show that the veteran 
has current foot disabilities, but does not relate any foot 
disability to service, or to his in-service plantar warts.  
While this evidence shows some new foot diagnoses since the 
time of the veteran's last final denial for hyperkeratosis, 
such as hammertoes, a callus, a bunion, and Morton's neuroma, 
there continues to be no evidence linking any of these foot 
disabilities to service, to include his in service diagnosis 
of plantar warts.

While the veteran has testified that he believes his current 
foot disabilities are related to his in service diagnosis of 
plantar warts, as a lay person, he is not competent to 
provide a medical etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, as the veteran's claim was previously denied because 
there was no evidence linking his foot disability to service, 
and as there continues to be no evidence presented linking 
the veteran's current foot disabilities to service, the Board 
finds that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for hyperkeratosis of the feet.


ORDER

The veteran's appeal of his claim of entitlement to service 
connection for hypertension is dismissed.

The veteran's appeal of his claim of entitlement to service 
connection for allergies is dismissed.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for hyperkeratosis of the feet is denied.


REMAND

As to the veteran's claim of whether new and material 
evidence has been submitted sufficient to reopen a claim of 
entitlement to service connection for a lumbar spine 
disorder, the Board notes that recently, in the veteran's 
hearing testimony in June 2007 before the undersigned Acting 
Veterans Law Judge, the veteran indicated that there may be 
outstanding private records which would be helpful to the 
adjudication of his case.  Specifically, the veteran 
indicated he had been seeing a private chiropractor since 
1982 for treatment of a back disability.  While some records 
from this chiropractor have been associated with the 
veteran's claims file, it is clear that, if the veteran has 
been treated by this chiropractor since 1982, a significant 
portion of those records have yet to be associated with the 
veteran's claims file.  As these may have an impact on the 
adjudication of the veteran's claim, the Board finds that 
this issue must be remanded in order that these records may 
be associated with the veteran's claims file.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Contact the veteran and request that he 
provide the names and addresses of all 
health care providers who have treated 
him for a back problem since service.  
After obtaining any required releases, 
please associate all identified records 
with the veteran's claims file, to 
include any records from Michael Glove, 
D.C., from 1982 until the present.

2.	Thereafter, and after any other 
relevant development requested by the 
AMC, to include a VA examination if 
warranted, the AMC should re-adjudicate 
the veteran's application to reopen his 
claim of entitlement to service 
connection for a lumbar spine disorder.  
If any benefits sought are not granted, 
the veteran should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


